        Case: 4:19-mj-06244-PLC Doc. #: 25 Filed: 10/15/19 Page: 1 of 1 PageID #: 434

                                  EXHIBIT LIST

    Case Style:                USA v. Adem Kostjerevac
    Case No:                     4:19-mj-6244 PLC



’s     Δ’s   Witness   ID        Obj.   Sust./   Description                             Date
Exh.    Exh             Date             O/R                                              Admit


1                                                 Extradition Request and Declaration     10/15/19


        A                                         Yugoslavian Passport                    10/15/19


        B                                         Yugoslavian Driver’s License            10/15/19


        C                                         Photo of uniform and rifle of the       10/15/19
                                                  defendant




 ☐ EXHIBITS RETURNED TO COUNSEL             EXHIBITS RETAINED BY COURT
π = plaintiff Δ = defendant ID = first date exhibit is used W# = first witness to
                                 ID exhibit

    1. OBJ = Objection write “ Obj” in red    ADMITTED = use ✔ and date                 Page
                                       1     of   1
